67 So.3d 442 (2011)
STATE of Florida, DEPARTMENT OF REVENUE, on behalf of Judy REYES, Petitioner,
v.
Pablo Angel KATHCART, Respondent.
No. 4D11-1161.
District Court of Appeal of Florida, Fourth District.
August 24, 2011.
Pamela Jo Bondi, Attorney General, and William H. Branch, Assistant Attorney General, Child Support Enforcement, Tallahassee, for petitioner.
No response filed by respondent.
*443 PER CURIAM.
The Department of Revenue ("the Department") seeks a writ of certiorari quashing a non-final order that requires DNA testing of the parents and child for the purposes of determining paternity. We grant the petition and quash the order under review. Because respondent executed the Acknowledgement of Paternity form, legal paternity has been established pursuant to Florida Statute section 742.10(4). Allison v. Medlock, 983 So.2d 789 (Fla. 4th DCA 2008). Significantly, the record before this court does not reflect that respondent has filed a paternity action or otherwise placed paternity in controversy as provided by statute. See § 742.12(2), Fla. Stat. (2010); see also Florida Dep't of Revenue ex rel. McKnight v. Robinson, 58 So.3d 356 (Fla. 1st DCA 2011); State, Dep't of Revenue ex rel. Carnley v. Lynch, 53 So.3d 1154 (Fla. 1st DCA 2011).
Petition granted and order quashed.
MAY, C.J., WARNER, and CONNER, JJ., concur.